An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE’STATE OF NEVADA

NICOLE DURR, AN INDIVIDUAL, NO. 68551
Appellant,
vs. ‘ 
CMKM DIAMONDS, INC., A‘ TEXAS H a” E 
CORPORATION,
ResgondenLh WW 0 3 2015

TRAGIE  Lamnemm
CLERK OF SUPREME COURT

BY

ORDER DISMISSING APPEAL

Pursuant t0 the stipulation of the parties, and cause

DEPUTY CLERK

appearing, this appeal is dismissed. The garties shall bear their own costs
and attorney fees. NRAP 4203).
It is SO ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

cc: Hon. Elissa F. Catﬁsh, District Judge
Morris Law Gmup

Premier Legal Group
Eighth District Caurt Clerk

SUPREME CUUHI’
m:
NE'MDA

CLERK’S ORDER
’ log-ma %

lSEﬁrﬁqL